MEMORANDUM **
Robert Kahre appeals pro se the district court’s judgment dismissing his action which arose from discovery orders issued in a Nevada state court action. We dismiss the appeal.
On February 27, 2003, the district court entered separate judgment dismissing Kahre’s action. Kahre filed his notice of appeal on April 23, 2003, 55 days after the entry of judgment, Kahre’s reliance on Fed. R.App. P. 4(a)(1)(B) is unavailing because appellee Mahan, at the time of the events giving rise to Kahre’s action, was not an officer of the United States, but rather the judge presiding over Kahre’s state court action.
Consequently, we lack jurisdiction over this appeal and grant appellees’ motion to dismiss for lack of jurisdiction. See Fed. R.App. P. 4(a)(1)(A).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.